*398Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 22, 2003, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
The court properly sentenced defendant as a second felony offender based on his North Carolina forgery conviction (NC Gen Stat § 14-119 [a]). An examination of the elements of the foreign statute reveals that they are analogous to those of the New York felony forgery statutes, and that there is no conduct that would violate the foreign statute but only constitute a misdemeanor in New York. Specifically, all of the types of financial and governmental instruments listed in the North Carolina statute easily fall within the broad category of commercial or other legally significant or valuable instruments described in Penal Law §§ 170.10 and 170.15. Concur—Nardelli, J.P., Tom, Ellerin and Williams, JJ.